UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KIMBERLY MOFFATT JONES, an individual,
Plaintiff,
- against -
PONANT USA LLC, a Delaware limited ORDER
liability company,
19 Civ. 3041 (NRB)
Defendant.
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE
Having reviewed the parties’ submissions dated March 5 and 6,
2020, the Court finds that it would be premature to permit
discovery given not only defendant’s pending motion to dismiss,
but also that the basis for that motion is defendant’s contention
that plaintiff is required to file suit in a foreign forum pursuant
to a contractual forum-selection clause. The Court accordingly
declines to enter plaintiff’s proposed case management order.

SO ORDERED.

Dated: New York, New York
March /§¥, 2049
ZO

   

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

 

 
